Exhibit Jane Good afternoon .Welcome to our Year End Fiscal Year 2008 webcast for CHDT Corp. (Symbol: CHDO.OB).I’m Jane Klein. Before proceeding, I would like to remind you that during this call, we will make projections or forward-looking statements regarding items such as future market opportunities and the company’s performance.Such statements are covered by the Private Litigation Securities Reform Act of 1995, as amended.These projections or statements are just predictions and involve risks and uncertainties such that actual events or financial results may differ materially from those we have forecasted. As a result, we can make no assurances that any projections of future events or financial performance will be achieved.Words like “expect,” “anticipate,” “project,” “hope,” and similar words are forward looking statements. For a discussion of important risk factors that could cause actual events or financial results to vary from these forward-looking statements, please refer to The "Risk Factors" section in our current SEC reports. Any forward-looking statements represent our views only as of today and should not be relied upon as representing our views as of any subsequent date. While we may elect to update forward-looking statements at some point, we specifically disclaim any obligation to do so. And Now I would like to introduce our Chairman, Howard Ullman Thank you, Jane.Good afternoon shareholders, analysts, and interested investors. Welcome to our year end webcast and current development update of CHDT Corp. I’m Howard Ullman, Chairman of CHDT. I would like to begin by congratulating our management team on a strong performance in 2008 as company revenues grew almost 134% in a shrinking retail environment.
